DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/06/22. The applicant has overcome the 35 USC 112 rejections, and the prior art rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 13-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/21.
Applicant’s election without traverse of Group I (i.e., claims 1-12) in the reply filed on 08/10/21 is acknowledged.
Claims 1-11 are under examination; claim 12 has been cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/22 and 06/14/21 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2014-85839 (hereinafter referred to as KR’839) in view of Coors 2003/0219637.


As to claims 1-3 and 10-11:
	KR’839 discloses a method of operating a molten carbonate fuel cell (MCFC) to generate electricity or electrochemical energy comprising: providing an anode and an anode fuel inlet/input stream; providing a cathode and a cathode fuel inlet/input stream wherein the cathode comprises two layers, the cathode layer adjacent to the electrolyte having an average pore size ranging from 0.5-2 µm, and the second cathode layer having an average pore size ranging from 5-20 µm (0024-0029; 0019-0021; 0009-0010; 0003-0004). KR’839 discloses that the cathode layers are made of nickel foam formed of nickel oxide coated with LiCoO2 (0024-0029; 0019-0021; 0009-0010; 0003-0004). Thus, the first/second cathode layers are made of the same material. KR’839 discloses the molten carbonate fuel cell (MCFC) operates at a temperature between 600-650 °C (0024-0029; 0019-0021; 0009-0010; 0003-0004). 
Examiner’s note: as to the specific current density and the anode/cathode exhaust comprising the specific volume percent of H2, CO and/or CO2, respectively (as recited in claims 1 and 10-11), if so intended: MPEP 2112.01 Composition, Product, and  Apparatus Claims:  I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device/apparatus, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: the method for producing electricity), it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Moreover, products/devices (i.e., a MCFC comprising a cathode comprising a lithiated nickel oxide) of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific current density and the anode/cathode exhaust comprising the specific volume percent of H2, CO and/or CO2, respectively, and respective “transference” characteristics [i.e., related to the CO2 content]), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claim 5:
	KR’839 discloses the molten carbonate fuel cell (MCFC) operates at a temperature between 600-650 °C (0024-0029; 0019-0021; 0009-0010; 0003-0004). 
As to claim 9:
KR’839 discloses the second cathode layer having an average pore size ranging from 5-20 µm (0024-0029; 0019-0021; 0009-0010; 0003-0004).
 KR’839 teaches a molten carbonate fuel cell according to the foregoing description. However, the preceding reference does not expressly disclose the fuel cell being operated at the specific transference (0.95 or less); and the specific average pore diameter (as recited in claim 9).
As to claim 1:
	In this respect, Coors discloses that it is known in the art to operate high temperature fuel cells and elevated temperatures fuel cells (0007-0008; 0064; 0048), operated at temperatures of about 650 °C (0064), with a transference greater than about 0.80 (0017; 0033; 0048; CLAIM 12). (Emphasis added[Symbol font/0xAE]) Coors discloses that practical devices may have a transference number as low as about 0.80 (0033). Thus, the teachings of Coors readily envision high temperature fuel cells being operated at a transference of about 0.80 regardless of their electrolyte system/composition. 
	In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to operate the fuel cell of KR’839 at the specific transference number/rate disclosed by Coors as Coors expressly teaches that fuel cells operated at such specifically disclosed transference number/rate are well-performing fuel cells exhibiting  good ionic conductivity, fuel utilization characteristics and electrical conversion efficiency,  thereby showing good proton conduction through the electrolyte while also providing insulation with respect to electrons so that a short circuit between the anode and the cathode does not occur, and providing an indication that it is the ohmic resistance of the electrolyte that is determining the cell performance rather than some other mechanism(s) and/or element(s). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the second cathode layer of KR’839 by having the specific average pore diameter as taught by KR’839 because it is to be noted that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). Further, in the case where the claimed ranges “overlap, touch or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). See MPEP 2144.05. 


(at least) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2016-41309 (hereinafter referred to as KR’309) in view of Coors 2003/0219637.
As to claim 1:
	KR’309 discloses a method of operating a high temperature electrochemical cell such as a molten carbonate fuel cell (MCFC) to generate electricity or electrochemical energy comprising: providing an anode and an anode fuel inlet/input stream; providing a cathode and a cathode fuel inlet/input stream wherein the cathode comprises two layers, the cathode layer adjacent to the electrolyte having an average pore size ranging from 0.2-2 µm, and the second cathode layer having an average pore size ranging from 3-10 µm (0020-0028; 0013-0014; 0003-0004). 
Examiner’s note: as to the specific current density and the anode/cathode exhaust comprising the specific volume percent of H2, CO and/or CO2, respectively (as recited in claim 1), if so intended: MPEP 2112.01 Composition, Product, and  Apparatus Claims:  I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device/apparatus, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: the method for producing electricity), it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Moreover, products/devices (i.e., a MCFC comprising a cathode comprising a lithiated nickel oxide) of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific current density and the anode/cathode exhaust comprising the specific volume percent of H2, CO and/or CO2, respectively, and respective “transference” characteristics [i.e., related to the CO2 content]), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
KR’309 teaches a molten carbonate fuel cell according to the foregoing description. However, the preceding reference does not expressly disclose the fuel cell being operated at the specific transference (0.95 or less). 
As to claim 1:
	In this respect, Coors discloses that it is known in the art to operate high temperature fuel cells and elevated temperatures fuel cells (0007-0008; 0064; 0048), operated at temperatures of about 650 °C (0064), with a transference greater than about 0.80 (0017; 0033; 0048; CLAIM 12). (Emphasis added[Symbol font/0xAE]) Coors discloses that practical devices may have a transference number as low as about 0.80 (0033). Thus, the teachings of Coors readily envision high temperature fuel cells being operated at a transference of about 0.80 regardless of their electrolyte system/composition. 
	In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to operate the fuel cell of KR’309 at the specific transference number/rate disclosed by Coors as Coors expressly teaches that fuel cells operated at such specifically disclosed transference number/rate are well-performing fuel cells exhibiting  good ionic conductivity, fuel utilization characteristics and electrical conversion efficiency,  thereby showing good proton conduction through the electrolyte while also providing insulation with respect to electrons so that a short circuit between the anode and the cathode does not occur, and providing an indication that it is the ohmic resistance of the electrolyte that is determining the cell performance rather than some other mechanism(s) and/or element(s). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2014-85839 (hereinafter referred to as KR’839) in view of Coors 2003/0219637 as applied to claim 1 above, and further in view of Mahoney et al 2013/0337360.
KR’839 and Coors are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific cathode layer thickness.
In this respect, Mahoney et al discloses that it is known in the art to make a high temperature fuel cell (0007-0009; Abstract) wherein the cathode/functional layer has a thickness not less than about 10 µm, and in other embodiments a thickness of not less than about 20 microns (0035), while the bulk layer portions have a thickness not less than about 500 microns (0035; 0039; 0043) 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the first/second cathode layers of KR’839 and Coors, as instantly claimed, by having the specific cathode layer thickness as taught by Mahoney et al as Mahoney et al teach that such specifically disclosed cathode layer thicknesses provides an electrochemical functional layer assisting in the formation of an interconnected network of pore, thickness and dimensions beneficial for the delivery of fuel and air to the cathode/anode/electrolyte interface, thereby enhancing power output characteristics. Moreover, it is to be noted that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). Moreover, in the case where the claimed ranges “overlap, touch or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). See MPEP 2144.05. Still further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2014-85839 (hereinafter referred to as KR’839) in view of Coors 2003/0219637 as applied to claim 1 above, and further in view of DE 10 2006 47823 (herein called DE’823).
KR’839 and Coors are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific average particle size.
In this respect, DE’823 discloses that it is known in the art to make a high temperature fuel cell operated at a temperature between 630-648 °C and having a current density of 120 mA/cm2 wherein the particle size of the cathode layer is less than 3 µm (0006; 0008; 0014; 0016; 0035-0036). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the first cathode layer of KR’839 and Coors, as instantly claimed, by having the specific average particle size as taught by DE’823 as DE’823 teaches that such specifically disclosed particle size of the cathode layer assists in permeating the oxidant/reactant, thereby enhancing electrochemical activity while maintaining mechanical stability. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: for dependent claim 6, refer to the office action dated 02/04/22. 
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 7 is also allowable because it depends from claim 6. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, applicant is kindly reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. (Emphasis added[Symbol font/0xAE]) Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, applicant is also politely reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality, and/or is capable of performing the intended use, then it meets the claim. Also, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727